Citation Nr: 1140453	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for instability of the right knee, post-operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On her VA Form 9, the Veteran requested a Board hearing.  However, in August 2008, she submitted correspondence indicating she wished to withdraw her request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board has not included remand for the scheduling of a hearing in its directives below.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes obtaining treatment records and affording the Veteran a new VA examination under the facts and circumstances of this case.

The Veteran's last VA examination for her right knee was conducted in October 2007.  The most recent treatment records relating to the right knee are from February 2008.  Moreover, in August 2010, the Veteran submitted correspondence stating that she was scheduled to undergo a total right knee replacement in October 2010, and requested a temporary 100 percent rating during her period of convalescence.  The claims file does not contain documentation of that planned surgery, and it does not appear that the RO has had the opportunity to address any changes in the status of the veteran's right knee.

Since the most recent VA examination for the right knee was conducted in 2007, the most recent documented evaluation of the knee is from early 2008, more than 3 years ago, and there is indication that the Veteran has undergone surgery to her knee since the last evaluation, the Board believes a new VA examination is necessary in order to determine the current severity of her right knee disability.  See VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Prior to scheduling the VA examination, however, VA should associate updated treatment records from the Dallas VA Medical Center (VAMC) with the Veteran's claims file, and obtain the treatment records relating to her right knee surgery performed in October 2010, as well as any follow-up treatment or evaluation reports.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated records from the Dallas VAMC, from February 2008, forward, pertinent to her right knee.  A written response from that facility, even if negative, should be associated with the claims file.

2.  Contact the Veteran to determine the contact information for the facility where she had surgery on her right knee in 2010, as well as where she had follow-up treatment.  With appropriate authorization as needed from the Veteran, request any and all records from that facility relating to examination and/or treatment of her right knee.  Document all attempts to obtain records, and any negative replies should be associated with the claims file.

3.  Once the above records are obtained, determine whether there is need for the Veteran's right knee to be examined to evaluate the current status of her service-connected right knee disability.  If so, any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination.  Specifically, the examiner should identify all diagnosable right knee disorder(s) currently present, and should include range-of-motion findings, including after repetition, in his or her report.  In addition, the examiner should comment as to whether there is any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  

4.  When the development requested has been completed, review the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and her representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

